DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2013/0342157) in view of CHAN (KR 20110003475U).
Liu teaches a box for an electronic cigarette comprising a box body (81) comprising a receiving room for receiving the electronic cigarette therein; a lid (82); a locking device (821 and 831) configured to lock the lid and the box body and comprising an inserting structure (83) arranged in the box body, a clamping structure (821) embedded in the lid and used for inserting into and clamping with the inserting structure; the inserting structure comprising a pressing member (831), a first spring (833), and an inserting member (832) received in the box body and extending out of the box body, with a wedge-shaped upper surface thereof contacting with the pressing member (see figure 4); and wherein the pressing member is buckled with the inserting member and then pushed the inserting member to move along a longitudinal direction of the box body so that the inserting member is separated from the clamping structure to quickly open the lid and the box body; and the first spring is abutted against the pressing member to push the pressing member back to an original position of the pressing member (see figure 3).  
Liu is silent to a sterilizing device.
Chan teaches charging apparatus for electronic cigarettes. Chan teaches a box body having a receiving room (110) and a lid (120). Chan teaches that the lid comprises a sterilizing device (470 in figure 9) arranged at one end thereof towards the receiving room and configured to sterilize the electronic cigarette. It would have been obvious to one of ordinary skill in the art to modify the box of Liu to include the sterilization device of Chan to provide the ability to sterilize the electronic cigarettes in the box of Liu.
Regarding claim 2, Liu teaches the inserting member comprises a lock catch and a sliding block received in the box body, one end of the lock catch tightly fixed with the sliding block by a mounting member, the other end of the lock catch extending out of the box body along the longitudinal direction of the box body, with a distal end thereof extending laterally to form a first barb, the first barb extending into the clamping structure to clamp the lid with the box body (see figures 3 and 4).  
Regarding claim 3, Liu teaches the box body comprises a housing and a holder fixed in the housing, a receiving recess formed on a surface of the holder towards the housing to receive the sliding block therein, and a connecting step formed on the top of the holder, with a first through-hole thereof being communicated with the receiving recess, and the lock catch extending out of the box body through the first through-hole (see figure 3).  
Regarding claim 4, Liu teaches the sliding block comprises a main body and a pair of beams respectively arranged on two opposite ends of the main body, the receiving recess comprising a sliding recess corresponding to the main body for the main body sliding in the sliding recess, a limiting recess corresponding to the pair of beams, and two pairs of locating posts formed on a side wall thereof and opposite to each other so that the limiting recess is formed by the two pairs of locating posts and a top wall or a bottom wall of the receiving recess, a width of the limiting recess along the longitudinal direction of the box body being greater than a thickness of the beam along longitudinal direction of the box body (see figure 3).  
Regarding claim 5, Liu teaches the main body comprises a connecting portion comprising a longitudinal installing groove formed along a transverse direction of the box body so that the lock catch can insert into the installing groove to be fastened in the installing groove (para. 0043), and figure 4 shows a fastening portion (832) comprising a concave portion, a locating slot passing through the concave portion, and a pair of wedge-shaped blocks arranged on two opposite ends of the locating slot, the wedge-shaped surface formed on the wedge-shaped block. Figure 4 of Liu shows the pressing member comprising a pressing plate, a pair of enclosing walls extending inwardly from an edge of the pressing plate and formed opposite to each other, and a second barb formed by a distal end of the enclosing wall extending outwardly; all of the pressure plate, the enclosing wall and the second barb cooperatively enclosed to form a recess for receiving the wedge-shaped block therein, the second barb passing through the locating slot and then clamped with the wedge-shaped block, the pressing plate configured to push the wedge-shaped block to move along longitudinal direction of the box body so as to drive both the sliding block and the lock catch to follow moving along the longitudinal direction of the box body, when the pressing plate is pressed to move along a transverse direction of the box body.  
Regarding claim 6, figure 4 of Liu shows a cavity is surrounded by the pair of enclosing walls for receiving the first spring therein, a surface of the holder towards the housing extending upwardly to form a protrusion thereof, one end of the first spring sleeved around the protrusion, and the other opposite end of the first spring abutted against the pressing plate.  
Regarding claim 7, figure 2 of Liu shows the clamping structure (821) comprises a catching groove and a hook arranged on an edge of the catching groove, both the hook and the first barb arranged on opposite directions, the lock catch extending into the catching groove so that both the first barb and the hook are fastened together to tightly fix the lid with the box body.  
Regarding claim 8, Kato teaches an inner lining is arranged on the lid and the sterilizing device is arranged on the inner lining, with a first sealing ring being arranged at one end of the inner lining close to the box body (see figure 9).  
Regarding claim 9, figure 2 of Liu shows an inner lining comprises a hinge formed on an edge of one side thereof and hinged to a side of the box body via a rotating shaft; the hinge comprising a second spring formed therein and passing through the rotating shaft, and a pair of bending portions formed by two ends of the second spring and extending reversely and in parallel, one bending portion abutted against the inner lining and the other bending portion abutted against a top surface of the box body.  
Regarding claim 10, Kato teaches a first electrode (130, 430) is arranged on the inner lining close to the hinge and electrically connected to the sterilizing device, and a second electrode (57) is arranged on the top surface of the box body and corresponding to the first electrode; the box body further comprising a first battery (140), a first control circuit board (trans. page 3) and a charging electrode (56) arranged on the bottom of the receiving room, all of the second electrode, the first control circuit board and the charging electrode electrically connected to the first battery, and the first electrode connected with the second electrode to drive the sterilizing device to work.  
Regarding claim 11, figure 3 of Liu shows the box body comprises a top surface, a bottom surface and a periphery sidewall connected to the top surface and the bottom surface, a U-shaped slope formed between the top surface and the periphery sidewall, and between the bottom surface and the periphery sidewall, respectively.  
Regarding claim 12, figure 3 of Liu shows the U-shaped slope comprises a pair of longitudinal slopes formed in parallel and opposite to each other, and a transverse slope connected with the pair of longitudinal slopes, an arc structure formed on a connection of the longitudinal slope and the transverse slope.  
Regarding claim 13, figure 3 of Liu shows the lid comprises an upper surface, a lower surface and a lateral sidewall connected with the upper and lower surfaces, an inverted U-shaped slope formed between the upper surface and the lateral sidewall, and between the lower surface and the lateral sidewall, respectively; and the inverted U-shaped slope is connected with the U-shaped slope when the lid is covered on the box body.  

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2013/0342157) in view of CHAN (KR 20110003475U) and HATTON et al. (US 2018/0077967).
Liu teaches a box for an electronic cigarette comprising a box body (81) comprising a receiving room for receiving the electronic cigarette therein; a lid (82); a locking device (821 and 831) configured to lock the lid and the box body and comprising an inserting structure (83) arranged in the box body, a clamping structure (821) embedded in the lid and used for inserting into and clamping with the inserting structure; the inserting structure comprising a pressing member (831), a first spring (833), and an inserting member (832) received in the box body and extending out of the box body, with a wedge-shaped upper surface thereof contacting with the pressing member (see figure 4); and wherein the pressing member is buckled with the inserting member and then pushed the inserting member to move along a longitudinal direction of the box body so that the inserting member is separated from the clamping structure to quickly open the lid and the box body; and the first spring is abutted against the pressing member to push the pressing member back to an original position of the pressing member (see figure 3).  Figure 2 of Liu shows electronic cigarettes received in the box of Liu.
Liu is silent to a sterilizing device.
Chan teaches charging apparatus for electronic cigarettes. Chan teaches a box body having a receiving room (110) and a lid (120). Chan teaches that the lid comprises a sterilizing device (470 in figure 9) arranged at one end thereof towards the receiving room and configured to sterilize the electronic cigarette. It would have been obvious to one of ordinary skill in the art to modify the box of Liu to include the sterilization device of Chan to provide the ability to sterilize the electronic cigarettes in the box of Liu.
Liu is silent to specific structure of the electronic cigarette.
Hatton teaches a leak resistant electronic cigarette. Hatton teaches the electronic cigarette comprising a suction member, an atomizing core member, a base member and a host connected successively from top to bottom (see figures 3A and 3B); the suction member abutted against the host via an outer wall thereof and comprising an e-liquid storage tank (see figures 3A and 3B); the base member buckled and fixed with the suction member for sealing the e-liquid storage tank (see figures 11A); and the electronic cigarette comprising a tapered slope extending longitudinally from a top surface of the electronic cigarette through a sidewall of the electronic cigarette to a bottom surface of the electronic cigarette along a longitudinal direction of the electronic cigarette (para. 0031).  It would have been obvious to one of ordinary skill in the art to use the electronic cigarette structure of Hatton for the electronic cigarette of Liu because Hatton teaches that this structure has the advantage of preventing leakage of liquid vaporizable material (para. 0006, 0010).
Regarding claim 15, Hatton teaches the tapered slope is extended from a middle position of the host to both ends of the host along the longitudinal direction of the electronic cigarette, and then gradually folded and aggregated at a distal end of the electronic cigarette to form a tapered portion, one end of the tapered portion extending to the suction member and the other opposite end of the tapered portion extending to the bottom of the host (para. 0031).  
Regarding claim 16, Hatton teaches the atomizing core member comprises a heating member comprising a case (408) embedded in the base member to separate the base member from the e-liquid storage tank, and a heating wire passing through the case (443, para. 0098). Hatton teaches in paragraph 0172 that Monsees (US 2016/0262459) is incorporated by reference and Monsees teaches using silicone as a material for components of the electronic cigarette (para. 0084,                                          0086).
Regarding claim 17, Hatton teaches the atomizing core member further comprises an e-liquid feeding base buckled with the base member and abutted against the silicone case, the e-liquid feeding base comprising a pair of longitudinal e-liquid feeding holes connected with the e-liquid storage tank (fig. 3B); a pair of gaskets arranged between the e-liquid feeding base and the silicone base, and respectively embedded on the silicone base, each of the pair of gaskets comprising a first semicircular groove, and the e-liquid feeding base comprising a second semicircular groove formed on the bottom thereof and corresponding to the first semicircular groove, each first semicircular groove and each second semicircular groove cooperatively enclosed to form an opening so that the heating wire is formed between the pair of openings (para. 0023).  
Regarding claim 18, Hatton teaches an air passage is formed on the suction member along the longitudinal direction of the electronic cigarette to divide the e-liquid storage tank into two halves, the e-liquid feeding base comprising a second through-hole connected with the air passage (see figure 12); a second sealing ring (1015 in fig. 10A) arranged on the e-liquid feeding base, an outer wall of the second sealing ring abutted against an inner wall of the suction member, and an inner wall of the second sealing ring abutted against the e-liquid feeding base and the air passage, respectively (see figure 10A).  
Regarding claim 19, Hatton teaches the host comprises a case (411) and a frame fixed in the case and receiving a second battery therein (para. 0077), an upper end surface of the frame abutted against a bottom end surface of the base member, a third electrode embedded in the bottom end surface of the base member and electrically connected with the atomizing core member, a fourth electrode embedded in the upper end surface of the frame and electrically connected with the second battery, the third electrode electrically connected with the fourth electrode so as to supply power for the heating member and the atomizing core member (see figure 11A); and a magnet surrounded around the fourth electrode (para. 0074).  
Regarding claim 20, Hatton teaches the electronic cigarette further comprises a second control circuit board positioned below the second battery and electrically connected to the second battery (para. 0148), a microphone electrically connected to the second control circuit board, and a microphone silicone base sleeved around the microphone (para. 0078).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741